Appeal by the defendant from a judgment of the County Court, Rockland County (Bartlett, J.), rendered May 15, 2006, convicting him of criminal mischief in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law § 145.05; People v Garcia, 29 AD3d 255, 263 [2006]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Wal-lender, 27 AD3d 955, 957-958 [2006]; People v Gianni, 303 AD2d 1012 [2003]; People v Hall, 272 AD2d 412 [2000]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 86 [1982]).
The defendant’s remaining contentions are without merit. Mastro, J.P., Spolzino, Balkin and Leventhal, JJ., concur.